Exhibit 10.5
 
 
WAIVER


THIS WAIVER, dated as of June 30, 2011 (this “Agreement”), by and between by
Media Exchange Group, Inc., a Delaware corporation (“Seller”) and Consorteum
Holdings, Inc., a Nevada corporation (the “Buyer”), amends that certain asset
purchase agreement, dated June 6, 2011 by and between the Company and the Buyer
(“Purchase Agreement”).  The Seller and the Buyer are collectively referred to
herein as the “Parties.”
 
W I T N E S S E T H:


WHEREAS, on June 6, 2011, the Parties entered into the Purchase Agreement under
the assumption that they would be able to sign and close the transaction on the
same date;
 
WHEREAS, on June 6, 2011, the Parties modified the Purchase Agreement to, among
other things, add a condition to closing whereby the Seller much receive the
consent of all the holders of outstanding indebtedness which is being assumed by
the Purchaser;
 
WHEREAS, as of the date hereof, the Seller has received the required consent of
the holders of an aggregate of $1,642,052 of outstanding indebtedness to be
assumed by the Purchaser (“Consented Indebtedness”);
 
WHEREAS, pursuant to Section 6.3 of the Purchase Agreement, the provisions of
the Purchase Agreement may be amended only upon the written consent of the
Parties, or in the case of a waiver, the party waiving compliance;
 
WHEREAS, the Parties wish to close the transactions contemplated by the Purchase
Agreement as of the date hereof;
 
NOW THEREFORE, in consideration of the mutual benefits accruing to Buyer and
Seller and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto do hereby agree as follows:
 
1.           DEFINITIONS.


Defined terms not herein defined shall have the meaning set forth in the
Purchase Agreement.
 
2.           WAIVER.


Pursuant to Section 6.3 of the Purchase Agreement, the Buyer and Seller hereby
waive the requirement that the conditions precedent set forth in Section 1.12 of
the Purchase Agreement be satisfied on or before Closing; and the Parties hereby
agree that as of the date hereof, the Seller shall assume the Consented
Indebtedness in accordance with the terms of the Purchase
Agreement.  Notwithstanding the foregoing, Buyer hereby agrees to provide the
Seller a guaranty, substantially in the form annexed hereto as Exhibit A,
whereby Buyer agrees to unconditionally and irrevocably guarantee to Seller and
its successors, endorsees, transferees and assigns the prompt and complete
payment, as and when due and payable (whether at stated maturity or by required
prepayment, acceleration, demand or otherwise), of all of the Assumed
Liabilities (now existing or hereafter incurred), including any Assumed
Liabilities which Seller has not received the necessary consent for transfer as
of the date hereof.


 
 
 
1

--------------------------------------------------------------------------------

 

 


2.4           Effect on Purchase Agreement. Except as amended hereby, the terms
and provisions of the Purchase Agreement shall remain in full force and effect,
and the Purchase Agreement is in all respects ratified and confirmed. On and
after the date of this Agreement, each reference in the Waiver to the
"Agree­ment", "hereinaf­ter", "herein", "herein­after", "hereunder", "hereof",
or words of like import shall mean and be a reference to the Purchase Agreement
as amended by this Agreement.


3.          MISCELLANEOUS.


3.1           Successors and Assigns.  This Waiver shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
 
3.2           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Waiver
shall be governed by and construed under the laws of the State of New York
without regard to the choice of law principles thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York located in The City of New York, Borough
of Manhattan for the adjudication of any dispute hereunder or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


3.3           Severability.  If any provision of this Waiver shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
3.4           Counterparts/Execution.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
3.5  
Further Assurances

 
. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
3.7           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.
 
3.8           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
[Signature pages follow]
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Buyer and the Seller have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


SELLER:
 
MEDIA EXCHANGE GROUP, INC.
By:/s/ Steven Victor, MD
Name: Steven Victor MD
Title:  Chief Executive Officer



 
BUYER:
 
CONSORTEUM HOLDINGS, INC.
 
By:/s/ Craig Fielding
Name: Craig Fielding
Title: Chief Executive Officer
 



 
 
3